Citation Nr: 1604981	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  05-08 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for service-connected disc space narrowing L4-L5 and wedging of T12-L1 (hereinafter low back disability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1977 to November 1986.  

These matters come before the Board of Veterans' Appeals (Board) from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina in which the RO denied entitlement to a disability rating in excess of 20 percent for the Veteran's low back disability.  Thereafter, the Veteran underwent a VA examination in November 2005 and in a supplemental statement of the case dated in December 2005, the rating for the Veteran's spine disability was increased to 40 percent.

A hearing was held before the undersigned Veterans Law Judge in June 2007.  A transcript of the proceeding is associated with the claims file.

In April 2015, the Board remanded the claim for a VA examination to determine the current nature and severity of the Veteran's low back disability.  The Veteran underwent an examination in September 2015.  The Board finds that the RO substantially complied with the remand and an additional remand is not necessary pursuant to the holding in Stegall v. West, 11 Vet. App. 268 (1998).  However, the Board determines further development is necessary prior to final adjudication of the claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To refer the Veteran's claim for a rating in excess of 40 percent for his low back disability for extraschedular consideration.

In a December 2005 supplemental statement of the case, the rating for the Veteran's low back disability was increased to 40 percent.  
Following a November 2010 remand by the Board, the Veteran underwent a VA examination in January 2011.  Range of motion was noted to be flexion to 30 degrees, extension to 10 degrees, left and right lateral flexion to 10 degrees, and left and right lateral rotation to 10 degrees.  Pain was noted on examination during range of motion testing; however, there was no additional loss of motion on repetitive testing.  An examination in December 2011 indicated flexion to 90 degrees with pain at 70 degrees, extension to 30 degrees and pain at 30 degrees, right and left lateral flexion to 30 degrees.  Additional functional loss after repetitive testing was not shown.

In the April 2015 remand, the Board noted that the most recent examinations of record did not support entitlement to a disability rating in excess of 40 percent and entitlement to a higher rating was not factually ascertainable in the Veteran's treatment records.  The Board specifically noted the range of motion measurements for the thoracolumbar spine as measured in January 2011 and December 2011 differed greatly.  Since the record did not clearly reflect the current severity of the Veteran's disability, the Board remanded the claim for another VA examination.

At the September 2015 VA examination, the Veteran reported flare-ups of his back condition.  He stated that "physically, emotionally, socially, sexually" it affected him.  He stated he wanted to move and could not.  He reported functional impairment of the back and indicated he could not have sex because he could not bend his back.  He stated "number one, can't have sex, number two, can't work."  It was noted the Veteran declined to do range of motion testing due to being in so much pain.  He also indicated that he had not taken his oxycodone because he had to drive to the examination that day.  There was evidence of pain with weight bearing.  There was tenderness or pain on palpation of the joints or soft tissues.  The Veteran noted pain on the left, right and center of the low back.  It was noted that pain significantly limited functional ability with repeated use over a period of time, but the examiner was unable to describe that limitation in terms of range of motion because the Veteran was unable to perform range of motion testing due to pain.  In addition, the examiner indicated that pain, weakness, fatigability or incoordination "MAY" significantly limit functional ability during flare-ups, but he could not state whether this was the case given that the Veteran could not perform the range of motion test.  It was noted the Veteran did not have guarding or muscle spasm.  The Veteran did have disturbance of locomotion because he had a "problem walking far."  He used a cane for locomotion on a constant basis.  Muscle strength was noted to be normal and there was no atrophy reported.  The Veteran was unable to perform the straight leg raising test.  There was no evidence of ankylosis and the examiner noted the Veteran did not have bladder or bowel problems or intervertebral disc syndrome (IVDS).  It was noted the back disability affected the Veteran's ability to work.  The Veteran stated: "I can't bend, I can't function, I can't lift more than 5 pound weight."

In order for the Veteran to be afforded a rating higher than 40 percent under the General Rating Formula, the evidence would have to show unfavorable ankylosis of the entire thoracolumbar spine.  This is not present in this case and nothing in the record indicates that such a finding would be made should the Board remand for an additional VA examination.  However, there is evidence that during flare-ups of the Veteran's back condition, he is rendered nearly unable to move which causes functional limitation.  The Board finds that the 40 percent rating, which is based on limitation of motion shown objectively on examination, does not necessarily take into account the additional functional loss the Veteran experiences.  Thus, the Board must consider whether referral for extraschedular consideration is warranted due to the Veteran's exceptional disability picture.

Notably, the Board itself may not assign an extraschedular rating in the first instance, but must leave that initial determination to the Under Secretary for Benefits or the Director of the Compensation and Pension Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (recognizing that "the [Board] is not authorized to assign an extraschedular rating in the first instance under 38 C.F.R. § 3.321(b)" or § 4.16(b)); Smallwood v. Brown, 10 Vet. App. 93, 98 (1997). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Here, the Board finds that the schedular evaluation may not fully contemplate the severity of the Veteran's disability and symptomatology.  Taking the analysis a step further, the Board notes that the Veteran's disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 'governing norms'.  Specifically, in this case, there is an abundance of evidence in the record of marked interference with employment caused by his back disability.  The Veteran is receiving Social Security Administration (SSA) disability benefits based on his back disability.  In January 2006, the SSA determined that degenerative disc disease, arthritis and depression were medically determinable "severe" impairments.  It was found that the Veteran was released from work in April 2003 as a corrections officer due to his back problems.  He has been in receipt of a total rating based on individual unemployability (TDIU) since May 5, 2010 due, in part, to the severity of his low back disability.

Given the indication of additional functional loss due to pain shown in the record that may not be adequately compensated within the General Rating Formula, the RO should refer the case to the Director of the Compensation & Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

Accordingly, the case is REMANDED for the following action:

1. Ensure all VA treatment records from August 2015 to the present appear in the electronic claims file.

2.  Send the Veteran and his representative a notice letter which includes the complete regulatory language included as part of 38 C.F.R. § 3.321(b)(1).  The letter should also provide the Veteran with an explanation of the provisions pertaining to the assignment of extraschedular ratings. 

3.  After any necessary development has been completed, the increased rating claim should be forwarded to the Director of the Compensation and Pension Service for consideration of the assignment of an extraschedular rating in excess of 40 percent for the Veteran's service-connected low back disability pursuant to the provisions of 38 C.F.R. § 3.321(b) .

4.  When the development requested has been completed, the case shall again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative shall be furnished a supplemental statement of the case (SSOC), and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



